835 So. 2d 1172 (2002)
Valentine RODRIGUEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-5208.
District Court of Appeal of Florida, Second District.
December 13, 2002.
Rehearing Denied February 3, 2003.
James Marion Moorman, Public Defender, and Robert D. Rosen, Assistant Public Defender, Bartow, for Appellant.
*1173 Richard E. Doran, Attorney General, Tallahassee, and Dale E. Tarpley, Assistant Attorney General, Tampa, for Appellee.
NORTHCUTT, Judge.
A defendant cannot be sentenced to consecutive Prison Releasee Reoffender sentences for offenses arising from a single criminal episode. Smith v. State, 824 So. 2d 263, 264 (Fla. 2d DCA 2002). Valentine Rodriguez contends that his consecutive P.R.R. sentences are illegal for that reason. Rodriguez pleaded guilty to committing an aggravated assault and a felony battery against the same victim on the same day. However, we cannot discern from the record or the transcript of the plea colloquy whether the offenses were, in fact, committed in the same criminal episode. Therefore, we affirm Rodriguez's sentences without prejudice to any right he may have to raise this claim in a timely, facially sufficient rule 3.850 motion.
Affirmed.
ALTENBERND and DAVIS, JJ., Concur.